Appellant was convicted of aggravated assault, from which conviction he prosecutes this appeal.
No statement of facts accompanies the record; neither does it contain any bills of exception, and under such circumstances the only ground in the motion we can consider is the one alleging that the "indictment does not sufficiently charge on aggravated assault, nor does it charge the means by which serious bodily injury was inflicted." The indictment alleges that appellant "did then and there unlawfully commit an aggravated assault and battery in and upon A. Luedtke, and did then and there beat, wound and bruise the said A. Luedtke, with his hands and feet, by kicking and stamping said A. Luedtke with his said feet, and did then and there thereby and therewith inflict serious bodily injury upon said A. Luedtke," etc. This indictment is in strict conformity with the forms under subdivision 7 of article 601 of White's Ann. Penal Code, and where serious bodily injury is the ground of aggravation relied on, the allegations are sufficient. The means used in inflicting the injury are not to be the criterion under this subdivision of article 601 of the statute, but the injury inflicted, and it must be serious bodily injury, and in the absence of a statement of facts we must presume that the injury was serious.
The judgment is affirmed.
Affirmed.